13‐2963‐cv(L) 
Drimal v. Makol, et al. 
                                    
                                In the 
                    United States Court of Appeals 
                       For the Second Circuit 
                              ________ 
                                    
                        AUGUST TERM, 2014 
                                    
                    ARGUED: NOVEMBER 4, 2014  
                      DECIDED: MAY 15, 2015 
                                    
                    Nos. 13‐2963‐cv; 13‐2965‐cv 
                                    
                    ARLENE VILLAMIA DRIMAL, 
                         Plaintiff‐Appellee, 
                                    
                                  v. 
                                    
                            PAULINE TAI,  
                             Defendant, 
                                    
    DAVID MAKOL, JAN TRIGG, FRANK LOMONACO, DAVID J. FORD, 
  EDMUND ROM, KEVIN RIORDAN, ADRIAN BUSBY, BRIAN HARKINS, 
 JOANN MAGUIRE, MARIA A. FONT, MARTHA M. BERDOTE, THOMAS J. 
  D’AMICO, MARK MUNSTER, CHRISTOPHER DEGRAFF, S. MENDOZA‐
                           PENAHERRERA, 
                       Defendants‐Appellants. 
                              ________ 
                                    
           Appeal from the United States District Court 
                  for the District of Connecticut. 
           No. 3:12‐cv‐0717 – Warren W. Eginton, Judge. 
                              ________ 
                                    
Before: WALKER, LYNCH, and CHIN, Circuit Judges,  
                              ________ 
       Arlene Villamia Drimal brought this action against sixteen FBI 

agents  alleging  that  they  violated  Title  III  of  the  Omnibus  Crime 

Control  and  Safe  Streets  Act  of  1968,  18  U.S.C.  §§  2510‐2522,  when 

they  listened  to  her  private  calls  with  her  husband.  The  calls  were 

intercepted  during  an  authorized  wiretap  on  the  telephone  of 

Drimal’s  husband  as  part  of  an  investigation  into  a  conspiracy  to 

commit securities fraud. Defendant FBI agents moved to dismiss the 

suit for failure to state a claim and on qualified immunity grounds. 

The  District  Court  for  the  District  of  Connecticut  (Warren  W. 

Eginton, Judge) denied their motion, finding the complaint sufficient 

to state a claim despite its failure to mention minimization. We hold 

that Drimal’s complaint in its present form does not plausibly state a 

claim because it recites only legal conclusions. We also conclude that 

in  its  qualified  immunity  analysis  the  district  court  should  have 

assessed  the  reasonableness  of  the  agents’  minimization  efforts  as 

they relate to each defendant. Accordingly, we REVERSE the district 

court’s  denial  of  the  motion  to  dismiss,  and  REMAND  for  the 




                                      2 
district  court  to  dismiss  the  complaint  without  prejudice  to 

repleading and for further proceedings consistent with this opinion. 

                                 ________ 
                                       
                     JOHN  R.  WILLIAMS,  New  Haven,  CT,  for  Plaintiff‐
                     Appellee. 
                      
                     EDWARD  HIMMEL,  (Barbara  L.  Herwig,  Catherine 
                     H.  Dorsey,  on  the  brief),  for  Stuart  F.  Delery, 
                     Deputy  Assistant  Attorney  General,  and  Deirdre 
                     M.  Daly,  United  States  Attorney,  United  States 
                     Attorney’s  Office  for  the  District  of  Connecticut, 
                     for Federal Defendants‐Appellants. 
                      
                     JAMES  I.  GLASSER,  Wiggin  &  Dana,  LLP,  New 
                     Haven, CT, for Defendant‐Appellant Adrian Busby. 
                      
                                 ________ 
 
JOHN M. WALKER, JR., Circuit Judge: 

       Arlene Villamia Drimal brought this action against sixteen FBI 

agents  alleging  that  they  violated  Title  III  of  the  Omnibus  Crime 

Control  and  Safe  Streets  Act  of  1968,  18  U.S.C.  §§  2510‐2522  (“Title 

III”), when they listened to her private calls with her husband. The 

calls  were  intercepted  during  an  authorized  wiretap  on  the 

telephone  of  Drimal’s  husband  as  part  of  an  investigation  into  a 

conspiracy to commit securities fraud. Defendant FBI agents moved 


                                       3 
to  dismiss  the  suit  for  failure  to  state  a  claim  and  on  qualified 

immunity grounds. The District Court for the District of Connecticut 

(Warren  W.  Eginton,  Judge)  denied  their  motion,  finding  the 

complaint  sufficient  to  state  a  claim  despite  its  failure  to  mention 

minimization.  We  hold  that  Drimal’s  complaint  in  its  present  form 

does  not  plausibly  state  a  claim  because  it  recites  only  legal 

conclusions.  We  also  conclude  that  in  its  qualified  immunity 

analysis  the  district  court  should  have  assessed  the  reasonableness 

of the agents’ minimization efforts as they relate to each defendant. 

Accordingly,  we  REVERSE  the  district  court’s  denial  of  the  motion 

to  dismiss,  and  REMAND  for  the  district  court  to  dismiss  the 

complaint  without  prejudice  to  repleading  and  for  further 

proceedings consistent with this opinion. 

                             BACKGROUND 

       On May 15, 2012, Drimal filed a civil complaint against sixteen 

FBI  agents  who  had  administered  an  authorized  wiretap  of  her 

husband’s cellular telephone, alleging that they violated Title III by 




                                      4 
listening  to  her  private  conversations  with  her  husband.1  Although 

the complaint does not refer to minimization, under Section 2518(5) 

of  Title  III,  it  is  a  violation  to  fail  to  “minimize  the  interception  of 

communications not otherwise subject to interception.” Section 2520 

gives “any person whose wire, oral, or electronic communication is 

intercepted,  disclosed,  or  intentionally  used  in  violation  of  this 

chapter” the right to “recover from the person or entity, other than 

the United States, which engaged in that violation such relief as may 

be appropriate,” including damages. 18 U.S.C. § 2520(a).  

I.       Mr. Drimal’s Criminal Case  

         Drimal’s  complaint  arises  out  of  an  earlier  criminal 

prosecution  in  the  Southern  District  of  New  York  that  was 

ultimately tried before Judge Richard J. Sullivan. See United States v. 

Goffer, 756 F. Supp. 2d 588 (S.D.N.Y. 2011), aff’d, 721 F.3d 113 (2d Cir. 

2013).  The  trial  was  preceded  by  a  wide‐ranging  federal  securities 

fraud investigation that included a wiretap of her husband’s cellular 



       Drimal  also  alleges  that  the  defendants  violated  Section  52‐570d  of 
     1

the Connecticut General Statutes. Like the district court, we focus on her 
Title III claim.  


                                          5 
phone during which FBI agents intercepted and monitored his calls 

with Drimal.  

       A court order authorizing the wiretap of Mr. Drimal’s cellular 

telephone for two thirty‐day periods in late 2007 and early 2008, id. 

at  590,  specified  that  “[m]onitoring  of  conversations  must 

immediately  terminate  when  it  is  determined  that  the  conversation 

is  unrelated  to  communications  subject  to  interception  .  .  .  .  If  a 

conversation  is  minimized,  monitoring  agents  shall  spot  check  to 

ensure that the conversation has not turned to criminal matters.” Id.   

       The  Assistant  United  States  Attorney  who  supervised  the 

wiretap  also  issued  written  instructions  on  the  minimization 

requirement. He instructed agents to “listen to the beginning of each 

communication only so long as is necessary to determine the nature 

of the communication and, in any case, no longer than a few minutes 

unless the communication is ‘pertinent.’” Id. In addition, he advised 

that  “[i]f,  after  several  days  or  weeks  of  interception”  it  became 

apparent that conversations between Mr. Drimal and another party 

involved  “invariably  innocent,  non‐crime  related  matters,”  then 



                                       6 
communications  between  those  parties  “should  not  be  recorded, 

listened to, or even spot monitored.” Id. Finally, the agents were told 

to “discontinue monitoring if you discover that you are intercepting 

a personal communication solely between husband and wife” unless 

the  conversations  included  a  third  party  or  addressed  “ongoing  as 

opposed  to  past  violations  of  law.”  Id.  at  591.  During  the  wiretap, 

agents  monitored  over  one  thousand  of  Mr.  Drimal’s  telephone 

conversations,  including  approximately  180  calls  with  Mrs.  Drimal 

that were not pertinent to the investigation. Id. at 591, 595.  

       In 2010, Mr. Drimal moved before Judge Sullivan to suppress 

the  entire  wiretap  on  the  basis  that  the  government  had  failed  to 

properly minimize calls with his wife. Id. at 589, 591. At the hearing, 

several  agents  testified,  including  defendant  Special  Agent 

Lomonaco  who  admitted  that  he  had  listened  to  a  privileged 

conversation which he had “no right” to hear and defendant Special 

Agent  Ford  who  remembered  “kicking  [him]self”  for  listening  to  a 

privileged marital conversation. J.A. 49.  

       The  district  court  denied  the  motion  to  suppress  all  of  the 



                                      7 
wiretapped  phone  calls.  Focusing  on  eighteen  calls  it  identified  as 

“potentially  violative,”  the  district  court  stated  that  the  monitoring 

of three of these calls had been “particularly egregious,” 756 F. Supp. 

2d  at  594,  and  that  another  five  calls  “raise[d]  questions  about  the 

sufficiency  of  the  agents’  minimization  efforts,”  id.  at  595.  The 

district  court  concluded,  however,  that  “on  the  whole,  the  wiretap 

was  professionally  conducted  and  generally  well‐executed,”  id.  at 

597,  even  as  it  described  certain  failures  to  minimize  private  calls 

between  husband  and  wife  as  “inexcusable  and  disturbing,”  id.  at 

598.  The  district  court  observed  that  the  “most  egregious  failures 

occurred in the early stages of the wiretap,” when agents might still 

be learning to identify Drimal’s voice, and that agents minimized the 

calls satisfactorily later in the wiretap. 2  Id. at 596.  

II.       Mrs. Drimal’s Civil Lawsuit 

          Following  the  conclusion  of  her  husband’s  criminal  case, 

Drimal filed this action in the District of Connecticut against sixteen 



      At some unspecified point later in the wiretap, agents were apprised 
      2

of  Drimal’s  telephone  number,  which  was  posted  at  the  monitoring 
station. 


                                       8 
FBI  agents  who  monitored  or  supervised  the  monitoring  of  the 

wiretap,  seeking  compensatory  and  punitive  damages  against  the 

agents  in  their  personal  capacities.  The  district  court  denied  the 

defendants’  motion  to  dismiss  for  failure  to  state  a  claim  and  on 

qualified immunity grounds. 

       Defendants  now  appeal  from  the  denial  of  qualified 

immunity. 

                                DISCUSSION 

       We review de novo the denial of a motion to dismiss pursuant 

to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim 

upon which relief can be granted. Brown v. Daikin Am. Inc., 756 F.3d 

219, 225 (2d Cir. 2014); see also Garcia v. Does, 779 F.3d 84, 91 (2d Cir. 

2015). Although a district court’s denial of a motion to dismiss is not 

a  final  judgment,  we  review  it  here  because  the  defendants’ 

qualified  immunity  claim  occasions  an  interlocutory  appeal.  See 

Ashcroft  v.  Iqbal,  556  U.S.  662,  671‐72  (2009)  (stating  that  decision 

denying  qualified  immunity  can  be  appealable  order);  see  also 

Mitchell  v.  Forsyth,  472  U.S.  511,  530  (1985)  (holding  that  “a  district 



                                        9 
courtʹs denial of a claim of qualified immunity, to the extent that it 

turns on an issue of law, is an appealable ‘final decision’ within the 

meaning of  28  U.S.C.  §  1291 notwithstanding  the  absence of  a  final 

judgment”). 

       The district court’s rulings on the pleadings and on qualified 

immunity suffer from two deficiencies. First, the district court erred 

in finding Drimal’s complaint sufficient to plead a violation of Title 

III  because  Drimal  simply  asserted  in  a  conclusory  fashion  that 

intercepting  marital  telephone  calls  violated  Title  III  without  any 

reference to the duty to minimize. Second, in evaluating defendants’ 

claims  of  qualified  immunity,  the  district  court  ruled  on  all  the 

defendants  as  a  single  group  instead  of  evaluating  Drimal’s  claims 

against each defendant individually. 

       Accordingly,  we  vacate  the  district  court’s  denial  of  the 

motion  to  dismiss  and  direct  the  dismissal  of  the  complaint  with 

leave  to  replead  under  Federal  Rule  of  Civil  Procedure  15(a)(2) 

because it appears that amending the complaint would not be futile. 

Cf.  Panther  Partners  Inc.  v.  Ikanos  Commcʹns,  Inc.,  347  F.  Appʹx  617, 



                                      10 
622  (2d  Cir.  2009)  (summary  order)  (remanding  where  “granting 

leave to amend anew may not be futile in this case”).                

I.     The Plausibility of Drimal’s Complaint

       To  survive  a  12(b)(6)  motion  to  dismiss,  a  “complaint  must 

contain sufficient factual matter, accepted as true, to state a claim to 

relief  that  is  plausible  on  its  face.”  Iqbal,  556  U.S.  at  678  (internal 

quotation marks omitted). Courts “are not bound to accept as true a 

legal  conclusion  couched  as  a  factual  allegation.”  Id.  (internal 

quotation  marks  omitted).  While  this  standard  “does  not  require 

detailed factual allegations . . . it demands more than an unadorned, 

the‐defendant‐unlawfully‐harmed‐me  accusation.”  Id.  (internal 

quotation marks omitted).  

       Drimal’s complaint fails to plausibly allege a violation of law 

because  she  recites  only  legal  conclusions.  Conspicuously  absent 

from  the  complaint  is  the  concept  of  minimization.  Drimal  simply 

alleges that each defendant “unlawfully intercepted and listened to 

privileged,  confidential  marital  communications,”  identifying  the 

allegedly  unlawfully  monitored  calls  only  by  date.    J.A.  50.  These 



                                        11 
allegations lack specificity. As drafted, they give no indication of the 

circumstances        that    support       the  conclusory         allegation      of 

unlawfulness.  

       Although  18  U.S.C.  §  2517(4)  specifies  that  “[n]o  otherwise 

privileged  wire,  oral,  or  electronic  communication  intercepted  in 

accordance  with,  or  in  violation  of,  the  provisions  of  this  chapter 

shall  lose  its  privileged  character,”  nothing  in  Title  III  prohibits 

outright the interception or monitoring of privileged conversations. 

To be sure, § 2518(5) requires that such calls be “minimized” but that 

requirement cannot be gleaned from the complaint. 

       The court order that authorized this wiretap included specific 

instructions  governing  how  conversations  between  husband  and 

wife should be treated.3 These instructions provided:  

       You  are  to  discontinue  monitoring  if  you  discover  that 
       you  are  intercepting  a  personal  communication  solely 
       between  husband  and  wife.  If  it  appears  that  a  third 
       person is present during this communication, however, 

   3  We take judicial notice of the court order, which is discussed in Goffer, 
756  F. Supp. 2d at  590‐91, because Drimal’s  complaint  cites  frequently to 
Goffer.  See  Roth  v.  Jennings,  489  F.3d  499,  509  (2d  Cir.  2007)  (“Documents 
that  are  attached  to  the  complaint  or  incorporated  in  it  by  reference  are 
deemed part of the pleading and may be considered.”). 
    


                                         12 
       the  communication  is  not  privileged.  So  too,  if  the 
       communication deals not with private matters between 
       husband and wife, but instead with ongoing as opposed 
       to  past  violations  of  law,  it  is  not  a  privileged 
       conversation.  
        
Goffer, 756 F. Supp. 2d at 591. These instructions do not prohibit the 

interception  and  monitoring  of  marital  calls,  but  they  do  require 

their  minimization.  This  is  entirely  logical:  agents  obviously  must 

intercept  and  listen  to  a  call  before  they  can  determine  whether  a 

conversation is privileged and subject to minimization and, if so, to 

what degree. Accordingly, to survive a motion to dismiss, Drimal’s 

complaint must include facts alleging how each defendant failed to 

comply with his or her duty to minimize specified telephone calls as 

required by § 2518(5) and the authorization order. 

       In  assessing  the  complaint,  the  district  court  read  the 

minimization  requirement  into  the  plaintiff’s  allegations  that 

defendants  “unlawfully”  listened  to  her  calls  and  required  no 

greater  specificity  as  to  the  facts  alleged.  However,  a  simple 

allegation  that  defendants  behaved  “unlawfully,”  unsupported  by 

any  factual  detail,  is  precisely  the  type  of  legal  conclusion  that  a 



                                      13 
court is not bound to accept as true on a motion to dismiss, and the 

district court erred in doing so here. 

II.    The Defendants’ Claim of Qualified Immunity 

       In  the  event  that  plaintiff  files  an  amended  complaint 

following  remand  that  rectifies  the  deficiencies  we  have  outlined, 

the district court must focus more closely on the claims of qualified 

immunity as they relate to each defendant. We think it useful here to 

suggest some guidance in this regard. 

       Qualified  immunity  shields  government  officials  “from 

liability  for  civil  damages  insofar  as  their  conduct  does  not  violate 

clearly  established  statutory  or  constitutional  rights  of  which  a 

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 

800,  818  (1982).  It  “provides  ample  protection  to  all  but  the  plainly 

incompetent  or  those  who  knowingly  violate  the  law.”  Malley  v. 

Briggs,  475  U.S.  335,  341  (1986).  To  lose  immunity,  an  official  must 

violate  a  right,  the  contours  of  which  are  “sufficiently  clear  that  a 

reasonable official would understand that what he is doing violates 

that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).  



                                      14 
       The  Supreme  Court  has  “repeatedly  stressed  the  importance 

of resolving immunity questions at the earliest possible stage [of the] 

litigation.”  Wood  v.  Moss,  134  S.  Ct.  2056,  2065  n.4  (2014)  (internal 

quotation  marks  omitted).  “Because  qualified  immunity  is  an 

immunity  from  suit  rather  than  a  mere  defense  to  liability[,]  it  is 

effectively  lost  if  a  case  is  erroneously  permitted  to  go  to  trial.” 

Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks 

and  ellipsis  omitted). While  issues  related  to  qualified  immunity 

frequently must await a motion for summary judgment, that might 

not  be  the  case  here.  A  putative  amended  complaint,  pleaded  with 

the requisite specificity based on the hearing before Judge Sullivan, 

likely would enable the district court to address qualified immunity 

issues, at least in part, at the pleading stage. 

       Section  2518(5)  of  Title  III  does  not  precisely  define  the 

minimization requirement. It states only that agents must “minimize 

the  interception  of  communications  not  otherwise  subject  to 

interception.”  18  U.S.C.  §  2518(5).  In  Scott  v.  United  States,  the 

Supreme  Court  articulated  an  “objective  reasonableness”  test  to 



                                      15 
determine  whether  agents  have  properly  minimized  calls.  436  U.S. 

128,  138  (1978).  This  standard  requires  “an  objective  assessment  of 

an  officerʹs  actions  in  light  of  the  facts  and  circumstances  then 

known to him.” Id. at 137. 

       The  district  court  must  thus  evaluate  each  agent’s 

minimization  efforts  under  such  an  “objective  reasonableness” 

standard  based  on  the  facts  of  this  case  to  determine  whether  each 

defendant  “would  understand  that  what  he  is  doing  violates”  Title 

III’s minimization requirement. Anderson, 483 U.S. at 640. 

       The  government  argues  on  behalf  of  all  but  one  defendant4 

that  a  per  se  “two‐minute  rule”  derived  from  United  States  v. 

Bynum—treating  calls  monitored  for  less  than  two  minutes  as 

properly  minimized—entitles  agents  to  immunity  for  interceptions 

that did not exceed that duration. 485 F.2d 490 (2d Cir. 1973), vacated 

and remanded on other grounds, 417 U.S. 903 (1974). In Bynum, we held 

that  a  wiretap  that  monitored  2,058  calls  in  a  vast  narcotics 

conspiracy case did not violate Title III’s minimization requirement. 


     The  appellate  staff  of  the  Department  of  Justice’s  Civil  Division 
   4

submitted the brief for all defendants except Special Agent Adrian Busby. 


                                      16 
Id.  at  500‐02.  We  excluded  calls  under  two  minutes  from  our 

evaluation  of  the  wiretap,  noting  that  “in  a  case  of  such  wide‐

ranging criminal activity as this, it would be too brief a period for an 

eavesdropper  even  with  experience  to  identify  the  caller  and 

characterize  the  conversation  as  merely  social  or  possibly  tainted.” 

Id. at 500. 

       While  our  reasoning  in  Bynum,  which  didn’t  pertain  to  any 

privileged  communications,  can  be  read  to  suggest  a  presumption 

that calls less than two minutes long need not be minimized, this is 

not a fixed rule for every case: whether the two‐minute presumption 

applies is a fact‐specific determination. 

       This case does not present the same circumstances as Bynum. 

Many  of  the  violations  here  took  place  in  the  early  stages  of  the 

wiretap when defendants were less familiar with the case and with 

Mrs. Drimal’s lack of involvement in it, but the agents should have 

realized reasonably early in the wiretap that these husband and wife 

conversations  were  not  relevant  to  the  investigation.  As  Judge 

Sullivan noted in Goffer, Mr. and Mrs. Drimal occasionally discussed 



                                     17 
“deeply  personal  and  intimate”  issues,  756  F.  Supp.  2d  at  594,  and 

“in each of these calls it should have been apparent within seconds 

that  the  conversation  was  privileged  and  non‐pertinent,”  id.  at  595. 

As a result, the reasoning from Bynum that it would be too difficult 

to  minimize  calls  under  two  minutes  is  not  applicable  here  where 

agents  could  determine  in  seconds  that  the  calls  between  husband 

and  wife  were  entirely  personal  in  nature.  The  two‐minute 

presumption  we  applied  in  Bynum  thus  does  not  automatically 

shield  defendants  against  the  failures  to  minimize  calls  under  two 

minutes that the putative amended complaint is likely to allege. 

       Should  Drimal  file  an  amended  complaint,  in  assessing  the 

defendants’  claim  of  qualified  immunity  on  remand,  the  district 

court must consider the actions of each individual defendant. Cf. Gill 

v.  Monroe  Cnty.  Depʹt  of  Soc.  Servs.,  547  F.2d  31,  32  (2d  Cir.  1976) 

(remanding  for  district  court  to  consider  “each  plaintiff,  each  cause 

of action and each defendant”).  Government Exhibit 30, featured at 

the  suppression  hearing  in  the  criminal  case  and  of  which  we  take 




                                       18 
judicial  notice,5  makes  it  apparent  that  different  defendants 

responded  differently  to  their  duty  to  minimize:  some  may  be  able 

to successfully claim qualified immunity even at the pleading stage 

where others may not.6  

                                 CONCLUSION 

       For the reasons stated above, we REVERSE the district court’s 

denial  of  defendants’  motions  to  dismiss,  and  REMAND  for  the 

district  court  to  dismiss  the  complaint  without  prejudice  to 

repleading and for further proceedings consistent with this opinion. 




   5 See supra Note 2. 
   6 Without addressing the merits of a qualified immunity claim by any 
particular  defendant,  it  is  worth  noting  that  the  conduct  of  the  agents  in 
question  covers  a  broad  range.  Three  named  defendants,  two  of  whom 
gave testimony that could be read as acknowledging that they listened to 
conversations  they  knew  they  should  not  have,  accounted  for  the  eight 
conversations whose recording most troubled Judge Sullivan. At the other 
extreme,  it  is  difficult  to  review  Government  Exhibit  30  without 
concluding that at least some of the named defendants seem to have been 
quite exemplary in their minimization practices. Other factors, such as the 
stage of the wiretap at which the calls were intercepted and the nature and 
timing of minimization supervision, may well be relevant to the qualified 
immunity analysis.  


                                         19